[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
[MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR COSTS]
The defendant's motion for costs is denied. There is no statutory or practice book rule that allows the finding of costs in an equitable action.
[MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR CONTEMPT]
Defendant's motion for contempt is denied. The court finds that the plaintiff's gross earnings for 1993 were approximately $11,268, net weekly income $217 and weekly expenses $761; therefore, the plaintiff was financially unable to comply with the alimony orders. [Bryant v. Bryant], 228 Conn. 635 C.L.J., March 1, 1994.
The court orders the plaintiff to make a good faith payment on the current $11,000 alimony arrearage and file a proposed payment plan for said arrearage with the court by July 1, 1994.
ROMEO G. PETRONI, JUDGE